NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

RUSSELL A. ROGERS,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D19-1295
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 13, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; J. Kevin Abdoney,
Judge.

Russell A. Rogers, pro se.


PER CURIAM.

             Affirmed. See Tucker v. State, 726 So. 2d 768 (Fla. 1999); Dale v. State,

703 So. 2d 1045 (Fla. 1997); Franke v. State, 997 So. 2d 424 (Fla. 2d DCA 2008);

Pratte v. State, 946 So. 2d 1184 (Fla. 2d DCA 2006); Steward v. State, 931 So. 2d 133

(Fla. 2d DCA 2006); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004).



VILLANTI, LaROSE, and BADALAMENTI, JJ., Concur.